VANDE WALLE, Chief Justice,
on petition for rehearing.
[¶ 22] Finkle filed a petition for rehearing, arguing that we overlooked her argument about the 1957 delay rental stipulation. She contends the delay rental stipulation was executed after the contract for deed, Henry Johnson and Axel Anderson stipulated they were both “present owners” of the mineral interests in the subject property, and the stipulation created an outstanding ownership interest in Henry Johnson. Finkle claims the delay rental stipulation is a key piece of evidence because it establishes that Henry Johnson *138had an outstanding ownership interest in the minerals prior to the warranty deed, and she was deprived of a fair appeal because this Court ignored her argument and the evidence.
[¶ 23] We considered Finkle’s argument about the delay rental stipulation but it did not change the outcome or affect the analysis. The delay rental stipulation did not transfer legal title of the property to Henry Johnson. Henry Johnson held an equitable title in the property when the delay rental transfer was executed and full title did not vest until the terms of the contract for deed were completed and the warranty deed was entered. Therefore, within the meaning of Gilbertson v. Charlson, 301 N.W.2d 144 (N.D.1981), Henry Johnson did not have legal title in the minerals at the time the warranty deed was entered. Finkle is asking us to create further exception to Duhig v. Peavy-Moore Lumber Co., Inc., 144 S.W.2d 878 (Tex.1940), and to expand Gilbertson. We have limited Gilbertson to its specific facts. See Sibert v. Kubas, 357 N.W.2d 495, 497-98 (N.D.1984). We refuse to expand Gilbertson further. Therefore, we deny the petition for rehearing.
[¶ 24] DALE V. SANDSTROM, DANIEL J. CROTHERS, MARY MUEHLEN MARING, and CAROL RONNING KAPSNER, JJ., concur.